      Case 7:20-cv-05063-KMK-PED Document 155 Filed 07/26/21 Page 2 of 4
      Case 7:20-cv-05063-KMK-PED Document 156 Filed 07/26/21 Page 1 of 3



UNITED ST ATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------   ~
 LMREC III NOTE HOLDER, INC.,
                                                                           No. 7:20-cv-05063 (KMK)
                                    Plaintiff,                             (PED)


                   -against-

 HUDSON EFT LLC, GUIDO SUBOTOVSKY,
 SAMUEL GACCIONE, HUGO SUBOTOVSKY,                                         [PROPOSED] ORDER AND
 WILLIAM CLARKE, NOBLE ELEVATOR                                            BRIEFING SCHEDULE
 COMPANY INC., SHAWN'S LAWNS INC., VSP
 MECHANICAL INC., GEBERTH ELECTRIC INC.,
 GAC BUILDERS LTD., BRIDGE MECHANICAL
 CORPORATION, UPPER RESTORATION, INC.,
 AND JOHN DOE #1 THROUGH JOHN DOE #10,

                                     Defendants.

        Pursuant to the direction of the Honorable Kenneth M. Karas following the telephonic

status conference held before the Court on Friday, July 16, 2021, the parties hereto submit the

following:

         1.       Plaintiffs proposal as set forth in its July 7, 2021 correspondence to the Court is

GRANTED in part as follows:

              a. The parties shall engage in limited fact discovery on the issue of the occurrence

                  monetary events of default only (i.e., non-payment) as it relates to the relevant

                  Loan Documents, up to and including August 23 , 2021 ;

              b. Up and until August 23, 2021, the parties are permitted to conduct depositions as it

                  relates solely to the issue of the occurrence monetary events of default (i.e., non-

                  payment);

              c. Discovery as to the issue of the deficiency judgment and any non-monetary events

                  of default, shall be preserved until the conclusion of the auction of the sale of the



SMRH:4839-4428-9522.3                                    -1-
      Case 7:20-cv-05063-KMK-PED Document 155 Filed 07/26/21 Page 3 of 4
      Case 7:20-cv-05063-KMK-PED Document 156 Filed 07/26/21 Page 2 of 3



                 underlying property, at which point such discovery shall resume and continue for a

                 period of ninety (90) days thereafter;

             d. To the extent Plaintiff's summary judgment motion as referenced herein is denied,

                  discovery on the deficiency judgment and the issues of non-monetary events of

                  default shall commence immediately upon entry of this Court's Decision and Order

                  denying said motion and continue for a period of ninety (90) days thereafter; AND

        2.        To the extent there is any discovery outstanding as it relates to the issue of events

of monetary default, any such discovery shall be provided on or before August 4, 2021.

        3.        All parties reserve their rights to pursue any and all outstanding discovery following

the ninety (90) period after the conclusion of the sale of the subject property, and to the extent

Plaintiff's motion for summary judgment is granted.

        4.        Plaintiff's request to proceed with a motion for summary judgment seeking

foreclosure on the issue of monetary events of default as committed by Defendant Hudson EFT,

LLC is GRANTED and the parties shall comply with the briefing schedule as set forth herein:

             a. Any such motion shall be made no later than thirty (30) days after the close of fact

                  discovery, or by September 20, 2021 ;

             b. To the extent any other party hereto wishes to move for summary judgment as it

                  relates to events of monetary default, such party may do so no later than September

                  20, 2021;

             c. Opposition to any of the foregoing motions for summary judgment shall be filed no

                  later than twenty-one (21) days following the filing of the aforesaid motion(s);




SMRH:4839-4428-9522.3                               -2-
      Case 7:20-cv-05063-KMK-PED Document 155 Filed 07/26/21 Page 4 of 4
      Case 7:20-cv-05063-KMK-PED Document 156 Filed 07/26/21 Page 3 of 3



            d. Reply papers in further support of the foregoing motions for summary judgment

                 shall be filed within twenty-one (21) days following the filing of any opposition to

                 the underlying motion.



SO ORDERED:




           7/26/21




SMRH:4839-4428-9522.3                             -3-
